This court cannot take away the discretion given to juries to fix the punishment on a finding of guilt of murder in the first degree. Title 14, § 318, Code 1940. In other words, we cannot, in criminal cases, reduce the punishment fixed by the jury in the exercise of the discretion given them by law. I cannot, therefore, concur in the opinion of Mr. Justice BROWN. Nor can I agree with Mr. Chief Justice GARDNER'S interpretation of the facts in this case, and for these reasons, must respectfully dissent.